Exhibit 23.1 Consent of Independent Auditor The Board of Directors and Stockholders of 1-800-FLOWERS.COM, Inc. and Subsidiaries We hereby consent to the incorporation by reference in the Registration Statements on Form FormS-8 (No.333-54590, 333-119999, 333-164727 and 333-192304) of 1-800-FLOWERS.COM, Inc. of our reports dated September 19, 2014 and September 16, 2013 relating to the consolidated financial statements of Harry & David Holdings, Inc., which appear in this Form 8-K/A. /s/ BDO USA, LLP San Francisco, CA December 15th
